         Case 21-32351 Document 462 Filed in TXSB on 08/25/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

------------------------------------------------------------------- x
                                                                    :
In re:                                                              :   Chapter 11
                                                                    :
                                                    1
LIMETREE BAY SERVICES, LLC, et al. ,                                :   Case No. 21-32351 (DRJ)
                                                                    :
                  Debtors.                                          :   (Jointly Administered)
                                                                    :
------------------------------------------------------------------- x

                                     WITNESS AND EXHIBIT LIST

         The Official Committee of Unsecured Creditors (the “Committee”) hereby submits the

following Witness and Exhibit List (the “Witness and Exhibit List”) with respect to the hearing

scheduled on August 27, 2021 at 10:00 am. (CT), in the above-styled, jointly administered

bankruptcy cases (the “Cases”) before the Honorable David R. Jones, Chief United States

Bankruptcy Judge, Courtroom 400, 515 Rusk, Houston, Texas 77002.

                                               WITNESS LIST

         The Committee may call the following witnesses:

         1.       Any witness listed, offered, or called by any other party.

         2.       Any witness required for rebuttal or impeachment.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree
Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.
         Case 21-32351 Document 462 Filed in TXSB on 08/25/21 Page 2 of 3




                                               EXHIBIT LIST

 Exhibit                     Description                     Offered   Objection   Admitted    Disposition
  No.                                                                                         After Hearing
            Any exhibits listed, designated, or offered by
    1.
            any other party.
    2.      Any exhibits necessary for rebuttal.
            Any pleading or other document filed with the
            Court on the docket of the above-captioned
    3.
            chapter 11 cases and related adversary
            proceedings

         The Committee reserves the right to modify, amend or supplement this Witness and Exhibit

List at any time. The Committee reserves the right to ask the Court to take judicial notice of

pleadings, transcripts and/or documents filed in or in connection with these Cases, to offer rebuttal

exhibits, and to supplement or amend this Witness and Exhibit List at any time prior to the August

27, 2021 Hearing. Designation of any exhibit above does not waive any objections the Committee

may have to any exhibit listed on any other party’s exhibit list.


Dated: August 25, 2021                              Respectfully submitted,

                                                    /s/ Michael D. Warner
                                                    Michael D. Warner (TX Bar No. 00792304)
                                                    Steven W. Golden (TX Bar No.24099681)
                                                    440 Louisiana Street, Suite 900
                                                    Houston, TX 77002
                                                    Telephone: (713) 691-9385
                                                    Facsimile: (713) 691-9407
                                                    Email: mwarner@pszjlaw.com
                                                    Email: sgolden@pszjlaw.com

                                                    -and-

                                                    Jeffrey N. Pomerantz, Esq. (admitted pro
                                                    hac vice)
                                                    Shirley S. Cho, Esq. (admitted pro hac
                                                    vice)
                                                    10100 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 277-6910
                                                    Facsimile: (310) 201-0760
                                                    Email: jpomerantz@pszjlaw.com
                                                    Email: scho@pszjlaw.com.com

                                                        2
        Case 21-32351 Document 462 Filed in TXSB on 08/25/21 Page 3 of 3




                                             -and-

                                             Robert J. Feinstein, Esq. (admitted pro hac
                                             vice)
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: rfeinstein@pszjlaw.com

                                             Proposed Counsel for the Official Committee of
                                             Unsecured Creditors



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of August, 2021, a true and correct copy of the above
and foregoing has been served on all parties that are registered to receive electronic transmission
through this Court’s CM/ECF filing system in these cases.

                                                     /s/ Michael D. Warner
                                                     Michael D. Warner




                                                3
